Title: From George Washington to Lieutenant Colonel Joseph Reed, 19 March 1776
From: Washington, George
To: Reed, Joseph



My dear Sir,
Cambridge 19th March 1776.

We have, at length, got the Ministerial Troops in this Quarter on Ship board. Our possessing Dorchester Heights, as mentioned in my last, put them (after they had given over the design of attacking us) into a most violent hurry to Imbark, which was still further precipitated on Sunday Morning by our breaking Ground on Nukes hill (the point nearest the Town) the night before. The whole Fleet is now in Nantasket & Kings Roads waiting for, I know not what, unless to give us a parting blow; for which I shall endeavour to be prepared.
The hurry in which they have Imbark’d is inconceivable, they have not, from a rough estimate, left less than 30,000£s worth of his Majestys Property behind them, in Provision’s and Stores, Vessels, Rugs Blankets &ca—near 30 pieces of fine heavy Cannon are left (Spiked, which we are now drilling) a Mortar or two—Shott Shells &ca in abundance—All their Artillery Carts,

Powder Waggens, &ca which they have been 12 Months about are left with such abuse as their hurry would permit them to bestow; whilst others, after a little cutting & hacking were thrown into the harbour & now visiting every shore—In short you can Scarce form an Idea of the matter. Valuable Vessels are left with only a Mast or Bowsprit cut down—some of them loaded—their Works all standing—upon examination of which, especially that at Bunkers Hill, we find amazingly strong. 20,000 Men could not have carried it against one thousd had that work been well defended. The Town of Boston was almost impregnable every avenue fortified.
I have already Marchd the Riflemen men, and five Regiments for New York—I cannot spare more whilst the Fleet hover in our harbour—so soon as they are fairly gone, more will follow with all expedition, as I shall do myself, as I suppose New York to be the object in view. I write you in much haste & therefore can only add that I am Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington


I impatiently wish to see you.

